 1
 2

 3
 4
 5
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     PHARMACEUTICAL RESEARCH AND                           Case No. 2:17-cv-02573-MCE-KJN
12   MANUFACTURERS OF AMERICA,
                                                        ORDER ALTERING BRIEFING
13                                           Plaintiff, SCHEDULE RELATING TO
                                                        DEFENDANTS’ MOTION TO DISMISS
14                  v.                                  FIRST AMENDED COMPLAINT
15
     EDMUND GERALD BROWN, Jr., in his
16   capacity as Governor of the State of
     California and ROBERT P. DAVID, in his
17   official capacity as Director of the
     California Office of Statewide Health
18   Planning and Development,
19                                       Defendants.
20
21         Good cause having been shown, and in accordance with the stipulation of the parties, the

22   Court here by ORDERS that:

23         1.    Defendants’ motion to dismiss and memorandum of points and authorities in support

24   of the motion to dismiss the first amended complaint shall be filed no later than October 24,

25   2018; its memorandum shall be no longer than 30 pages;

26         2.    Plaintiff’s opposition memorandum shall be filed no later than November 16, 2018,

27   and be no longer than 30 pages;

28
                                                       1
                  Order Altering Briefing Schedule and Allowing Oversize Memorandums (2:17-cv-02573-MCE-KJN)
 1        3.    Defendants’ reply memorandum shall be filed no later than December 6, 2018, and
 2   be no longer than 20 pages; and

 3        4.    The hearing on defendants’ motion to dismiss shall be December 13, 2018, unless
 4   otherwise ordered by the Court.
 5         IT IS SO ORDERED.
 6   Dated: October 11, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
                 Order Altering Briefing Schedule and Allowing Oversize Memorandums (2:17-cv-02573-MCE-KJN)
